Case 2:18-cr-00121-PSG Document 192-1 Filed 10/24/19 Page 1 of 5 Page ID #:1116




                          EXHIBIT A
Case 2:18-cr-00121-PSG Document 192-1 Filed 10/24/19 Page 2 of 5 Page ID #:1117

                                        United States Department of Justice
                                            United States Attorney’s Office
                                             Central District of California

  Veronica Dragalin                                        1500 United States Courthouse
  Phone: (213) 894-0647                                    312 North Spring Street
  E-mail: Veronica.Dragalin@usdoj.gov                      Los Angeles, California 90012



 October 2, 2019

 VIA E-MAIL

  Ambrosio Rodriguez                                  John Targowski
  aer@aerlawgroup.com                                 jtargo@icloud.com

  Edward M. Robinson                                  Jill Ginstling
  eroblaw@gmail.com                                   Jill_Ginstling@fd.org

  Lisa Houlé                                          Patrick William McLaughlin
  lisa@houle-law.com                                  pwmclaughlin50@gmail.com

  Richard P. Lasting                                  Robin R Scroggie
  richardplasting@sbcglobal.net                       rscroggie@msn.com

         Re:      United States v. Fernandez, et al., CR No. 18-121(A)-SJO

 Dear Counsel:

          Pursuant to Rule 16(a)(1)(E) of the Federal Rules of Criminal Procedure, the government
 hereby discloses that at trial in the above-captioned matter the government presently intends to
 elicit expert testimony on the following topics under Federal Rules of Evidence 702, 703, and
 705. Pursuant to Rule 16(b)(1)(C) of the Federal Rules of Criminal Procedure, the government
 hereby requests reciprocal disclosure from the defense of any testimony defendant intends to use
 at trial under Rule 702, 703 and/or 705 of the Federal Rules of Evidence.

        The government will provide supplemental notice with additional specific names and
 CVs. The government respectfully reserves the right to provide supplemental notices for
 additional witnesses or testimony before or during trial, as necessary.

         A.       Federal Firearms Requirements

          The government intends to call ATF Special Agent David Hamilton to testify regarding
 the licensing requirements for dealing in firearms and the records kept by federal and state
 authorities concerning the sale and registration of the firearms involved in this investigation. SA
 Hamilton will also testify about the nature and characteristics of the firearms and ammunition
 that were involved in this case. He will testify about the market prices of the firearms involved
 in this investigation, including in secondary markets and in California compared to other states.
 He will also testify about the significance of .38 Super firearms, specifically model 1911
Case 2:18-cr-00121-PSG Document 192-1 Filed 10/24/19 Page 3 of 5 Page ID #:1118

 RE: Fernandez, et al.
 October 2, 2019
 Page 2


 firearms, including their popularity in Mexican culture, in Mexico, and with cartels, in the
 context of advertising the charged firearms for sale.

         SA Hamilton’s primary duties involve the investigation of federal firearms laws, which
 regularly requires the examination of firearms and ammunition for the purpose of identification,
 classification, and determination of origin. The bases and reasons for SA Hamilton’s opinions
 are his training, as well as his knowledge and experience investigating cases involving firearms
 and ammunition, his familiarity with the origin and function of firearms and ammunition, and his
 examination of the firearms and firearms records in this case. SA Hamilton has testified
 approximately 35 times in federal and state court. Enclosed please find SA Hamilton’s CV.

        B.      California Firearms Requirements and Classifications

         The government intends to call Leslie McGovern, Associate Governmental Program
 Analyst at the California Department of Justice, Division of Law Enforcement/Bureau of
 Firearms, to testify regarding California laws and regulations about firearms, including
 California’s classification of on-roster and off-roster firearms. Ms. McGovern will testify about
 the restrictions on the sale of off-roster firearms, as well as the exceptions to those restrictions as
 they apply to law enforcement officers. Ms. McGovern may also testify about the market prices
 of off-roster firearms in California.

         The bases and reasons for Ms. McGovern’s opinions are her training, knowledge and
 experience. Ms. McGovern has been working in the Bureau of Firearms since 2001. Since
 approximately September 2008, one of her employment responsibilities has been day-to-day
 maintenance of the Roster of Handguns Certified for Sale. Ms. McGovern’s employment duties
 include processing requests to add firearms to the roster. She is also responsible for processing
 the renewal of names of firearms on the roster, and for removing the names of firearms from the
 roster. She also maintains the files and paperwork related to these activities.

        C.      Fingerprint Analysis

        Absent a stipulation, with respect to charges that require proof of a prior felony
 conviction (counts 4-7), the government expects to call an expert in fingerprint analysis, Jeffrey
 Lewis, who will compare fingerprints obtained from defendant Oscar Maravilla Camacho, Jr.
 with those contained with prior conviction documentation, and opine that the same person
 suffered the prior felony conviction.

        The bases and reasons for Mr. Lewis’s opinions are his training, knowledge and
 experience. Enclosed please find Mr. Lewis’s CV.
Case 2:18-cr-00121-PSG Document 192-1 Filed 10/24/19 Page 4 of 5 Page ID #:1119

 RE: Fernandez, et al.
 October 2, 2019
 Page 3


        D.       Phone and GPS Data
        Absent a stipulation, the government intends to call a law enforcement officer or
 technician to testify regarding:

                The procedures followed in extracting data from mobile phones during the course
                 of this investigation, as described in ATF reports of investigation produced in
                 discovery;

                Interpretation of cellular telephone data and records received from telephone
                 companies, including explanations of device identifiers, call origination and
                 termination, direction and duration of call, cellular towers and sectors, network
                 elements, and Global Positioning System (“GPS”) coordinates of particular
                 towers;

                Location and other information regarding cellular telephones used by defendants.
                 This information includes the approximate geographic area in which the
                 telephones were operating during specific periods of time. The geographic areas
                 of the telephones will be derived from an analysis of the cellular telephone towers
                 used by those telephones at the times in question; and

                Graphical mapping of the locations of the cellular towers used by the subject
                 telephones, including the dates and times that the telephones used those particular
                 cellular towers.

        E.       Analytical Linguist

         Absent a stipulation, the government intends to call an analytical linguist to testify about
 the translation and transcription of Spanish-language text messages and electronic
 communications. Specifically, the analytical linguist will testify that the final English
 translations and transcripts (produced to you as they become available) are true and accurate
 translations.

         If you believe that the information above, combined with the discovery provided to date,
 is insufficient to satisfy the obligations of Rule 16, please advise immediately, so that the
 government can provide additional information.
 //
 //
 //
 //
 //
 //
Case 2:18-cr-00121-PSG Document 192-1 Filed 10/24/19 Page 5 of 5 Page ID #:1120

 RE: Fernandez, et al.
 October 2, 2019
 Page 4


        Please let me know if you have any questions, or would like to further discuss any of the
 matters raised above.


 Very truly yours,



 Veronica Dragalin
 Katherine A. Rykken
 Assistant United States Attorneys


 Enclosures
